                               UNITED STATES DISTRICT COURT                             RECEiVED
                                WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION                                   DEC        07   2U18

                                                                                     CLERK.   U.S.     TRCT (LERK

DOUGLAS McGUFFEY, TDCJ # 2043256, §
                                                   §
                                                                                       STERNDF
                  Plaintiff,                       §
                                                   §
v.                                                 §                   Civil Action
                                                   §              No. SA-17-CA-410-OLG
ANDREW BLIZZARD and                                §
MATTHEW REUSSER,                                   §
                                                   §
                  Defendants,                      §



                                MEMORANDUM OPINION

       Before the Court is Plaintiff Douglas McGuffey's 42 U.S.C.         §   1983   civil Rights complaint

(Docket Entry # 31) and Defendants Andrew Blizzard's and Matthew Reusser's Motion for

Summary Judgment (Docket Entry # 35) (the "Motion").

                                                  I.

       Plaintiff McGuffey' s complaint alleges that in late January 2016 he was subjected to excessive

force while in custody at the Kerr County Jail. See docket no.   1.   Specifically, McGuffey alleges that

Officers Andrew Blizzard and Matthew Reusser slammed him to the ground face first,

notwithstanding that he was handcuffed and posed no threat to the officers. See         id.   As a result of this

incident, McGuffey alleges that he suffered a huge gash above his eyebrow.             See    id.   Plaintiff sues

Officers Blizzard and Reusser seeking damages. See     id


       On September 14, 2018, Defendants moved for summary judgment contending that (i)

McGuffey's allegations are defied by Defendants' affidavits demonstrating no excessive force, and

(ii) the record shows Defendants acted in good faith and therefore are entitled to qualified immunity.

See   Docket Entry # 35. Plaintiff has not responded to Defendants' Motion.
                                                      II.

      A party is entitled to summary judgment pursuant to Fed. R. Civ. P. 5 6(c) where the record

shows there is no genuine issue of material fact and the movant is entitled to judgment as a matter

of law. A party against whom summary judgment is sought may not rest on the allegations or denials

of his pleadings, but must come forward with sufficient evidence to demonstrate a "genuine issue

for trial." Anderson     v.      Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute concerning a

material fact is "genuine" and sufficient to overcome summary judgment "ifthe evidence is such that

a reasonable jury could return a verdict for the nonmoving party." Id. To overcome summary

judgment, a plaintiff must present evidence in support of his claims, and incompetent, subjective,

or conclusory sworn allegations are not sufficient to meet this burden. See Hall v. Thomas, 190 F.3d

693, 698 (5th Cir. 1999) ("[A prisoner's] subjective complaints, unsupported by evidence, are

insufficient to defeat   . . .   summary judgment."); Marshall v. East Carroll Parish Hosp. Serv. Dist.,

134 F.3d 319, 324 (5th Cir. 1998) (affidavits stating legal conclusions without reference to material

facts are not competent evidence); Orthopedic & Sports Injury Clinic           v.   Wang Lab., Inc., 922 F.2d

220, 225 (5th Cir. 1991) (affidavits setting forth "ultimate or conclusory facts and conclusions of

law" are not competent evidence). Summary judgment may be granted "against a party who fails

to make a showing sufficient to establish the existence of an element essential to that party's case,

and on which that party will bear the burden of proof at trial." Celotex Corp.           v.   Catrett, 477 U.S.

317, 322 (1986).

                                                     -A-
      To the extent Plaintiff asserts his 42 U.S.C.     §   1983 claim against Defendants in their "official

capacities," the suit is against Kerr County as a governmental entity, and Plaintiff's claim will be



                                                      -2-
treated as such. See Haffer v. Mello, 502 U.S. 21, 25 (1991). As an initial matter, municipal liability

under 42 U.S.C.     §   1983 may not be predicated under respondeat superior. See Piotrowski v. City of

Houston, 237 F.3d 567,578(5th Cir. 2001). Instead, governmental entities can be found liable under

42 U.S.C.   §   1983 only where the governmental entity causes the constitutional violation at issue. See

Monnellv. Dept. ofSocial Services ofNew York City, 436 U.S. 658, 694 (1978). For that reason, the

Supreme Court has found that a Plaintiff asserting a § 1983 claim against a governmental entity must

demonstrate that the "municipality was the moving force behind the injury alleged" and "a direct

causal link between the municipal action and the deprivation of federal rights." Board of County

Corn 'rs ofBryan County v. Brown, 520 U.S. 397,404(1997). On that basis, "excessive force" claims

against a municipal liability are viable only if the plaintiff can demonstrate that the excessive force

was due to an "official policy or custom" or some other specific conduct properly attributable to the

municipality. See id.; Hafer, 502 U.S. at 25 ("Because the real party in interest in an official-capacity

suit is the governmental entity and not the named official, the entity's policy or custom must have

played a part in the violation of federal law.") (internal quotations omitted).

      In this case, McGuffey has failed to identify evidence that supports the existence of such a

policy or custom. Indeed, upon a review of the record, the Court can find no indication that

McGuffey has even alleged that any such custom or policy exists, nor has he identified any other

specific conduct attributable to Kerr County that may support municipal liability under          §   1983.

Accordingly, as a matter of law, the named Defendants (and Kerr County) are entitled to summary

judgment as to any claims asserted against Defendants in their "official capacities."




                                                    -3-
                                                   -B-
        Plaintiffs claims against Defendants in their individual capacities also fail. To state a claim

under   §   1983, a plaintiff must allege a violation of a right secured by the Constitution and laws of

the United States and that the alleged deprivation was committed by a person acting under color of

state law. See West v. Atkins, 487 U.S. 42,48 (1988). To show an excessive force claim in violation

ofthe Fourteenth Amendment Due Process Clause, "a pretrial detainee must show only that the force

purposely or knowingly used against him was objectively unreasonable." Kingsley v. Hendrickson,

135 S. Ct. 2466, 2473 (2015). Objective reasonableness will depend on the facts and circumstances

of each case, but the court may consider:

            the relationship between the need for the use of force and the amount of force
            used; the extent of the plaintiffs injury; any effort made by the officer to temper
            or to limit the amount of force; the severity of the security problem at issue; the
            threat perceived by the officer; and whether the plaintiff was actively resisting.

Id.

        The Affidavits of Defendants Reusser and Blizzard (Docket Entries # 35-2 & 3 5-3) establish

the following undisputed facts: On January 15,2016, McGuffey, while a detainee at the Kerr County

Jail, was involved in a fight with another inmate at approximately 10:22 a.m. Docket Entry # 35-3.

At about 4:56 p.m., Officer Reusser attempted to move McGuffey, who had a history of not

following orders and being combative, from Tank No. 2 to another tank for his own safety. Docket

Entry # 35-2. McGuffey refused to comply with Reusser's orders to move. Id. Assistant Jail

Administrator Blizzard intervened and ordered McGuffey to comply, and McGuffey profanely

refused Officer Blizzard's order. Id. Officer Reusser then placed McGuffey' s hands behind his back

and applied handcuffs, and Officers Reusser and Blizzard escorted McGuffey to a new tank where

he was going to be housed. Id. After entering the safety vestibule for his new tank (Tank No. 8),

                                                   -4-
MeGuffey was ordered to get on his knees so that the handcuffs could be removed. Id. McGuffey

instead stood and repeatedly refused to get on his knees. Id. When Officers Blizzard and Reusser

tried to force McGuffey to his knees, McGuffey hit is head on the bars of the safety vestibule, and

sustained a small laceration to his left eyebrow. Id. Officers Blizzard and Reusser affirm that it was

their intention to help McGuffey to his knees so that the handcuffs could be safely removed,

McGuffey was injured due to his own combative and uncooperative behavior, and it was never their

intention to harm him. Docket Entries #35-2 & 35-3. After securing McGuffey following his injury,

Officers Blizzard and Reusser cleaned and applied gauze to the laceration and had McGuffey

transferred to the medical department of the jail for further treatment. Id.

     "If a party.. . fails to properly address another party's assertion of fact as required by Rule

56(c)," then "the [district] court may.. . consider the fact undisputed for the purposes of the motion

[and] grant summaryjudgment if the motion and supporting materials-including the facts considered

undisputed-show that the movant is entitled to it." Fed. R. Civ. P. 56(e); Vasudevan v. Adm 'rs

Tulane Educ '1 Fund, 706 Fed. App'x 147, 152 (5th Cir. 2017). Defendants' undisputed evidence

establishes that the use of force was objectively reasonable and applied in a good faith effort to get

McGuffey to comply with orders and kneel so that the handcuffs could be safely removed, and

McGuffey was injured due to his own recalcitrance. McGuffey has not responded to the Motion or

Defendants' evidence, and thus, this Court deems this evidence undisputed. Accordingly, the

undisputed record shows no material issue of fact for trial, and Defendants are entitled to judgment

as a matter oflaw and summaryjudgment because the record demonstrates that their use of force was

objectively reasonable. See Fed. R. Civ. 56(a).




                                                  -5-
                                               -C-
     Moreover, qualified immunity extends to government officials performing discretionary

functions "insofar as their conduct does not violate clearly established statutory or constitutional

rights of which a reasonable person would have known." Harlow v. Fitzgerald, 457 U. S. 800, 818

(1982). The determination of the applicability of qualified immunity requires a court to examine (1)

whether the defendant's conduct violated a constitutional right, and (2) whether the conduct was

objectively reasonable in light of clearly established law. See Hogan v. Cunningham, 722 F.3d 725,

734-3 5 (5th Cir. 2013). Qualified immunity shields from liability "all but the plainly incompetent

or those who knowingly violate the law." Malley v. Briggs, 475 U.S. 335, 341 (1986). Therefore

"qualified immunity represents the norm," and courts should rarely deny a defendant immunity.

Harlow, 457 U.S. at 807. "Where, as here, a section 1983 defendant pleads qualified immunity and

shows he is a governmental official whose position involves the exercise of discretion, the plaintiff

then has the burden to rebut this defense by establishing that the official's allegedly wrongful

conduct violated clearly established law." Kovacic   v.   Villarreal, 628 F.3d 209, 211-12 (5th Cir.

2010) (internal quotations omitted).

     Here, Defendants have invoked qualified immunity with respect to the claims asserted against

them in their individual capacities, and the record clearly demonstrates that Defendants are

government officials whose positions involve the exercise of discretion. See Docket Entries # 35-2

& 35-3 In response, McGuffey has failed to identify particular facts (or any supporting evidence)

sufficient to overcome Defendants' assertion of qualified immunity or the facts demonstrated by

Defendants' affidavits. Accordingly, and in light of the Court's conclusion in the previous section

that the undisputed record demonstrates that Defendants' conduct was objectively reasonable, there
is no material issue of fact for trial as to the issue. Thus, Defendants are also entitled to summary

judgment on any individual capacity claims on the basis of the application of qualified immunity.

                                                   III.

     Accordingly, Defendants Blizzard's and Reusser's Motion for Summary Judgment (Docket

Entry # 35) is GRANTED, and this case is DISMISSED WITH PREJUDICE. All other pending

motions are DENIED as moot.

     DATED: December                    ,   2018




                                                              ORLANDO L. GARCIA
                                                          Chief United States District Judge




                                                    7-
